          Case 1:21-cv-04738-DLC Document 21 Filed 08/13/21 Page 1 of 1




                                                                                David W. deBruin
                                                                                302-777-5353 ext. 227
                                                                                302-777-5299 fax
                                                                                ddebruin@gawthrop.com



                                               August 13, 2021


BY CM/ECF & FIRST-CLASS MAIL
The Honorable Denise L. Cote
United States District Court
Southern District of New York
500 Pearl St., Room 1910
New York, NY 10007-1312

Re: Nitetek Licensing LLC v. EVBox North America Inc., C.A. No: 1:21-cv-04738-DLC

Dear Judge Cote:

        Your Honor’s Order of August 4, 2021 [D.I. 18] was clear. Unfortunately, I was unable
to comply with the Order in certain respects within the allotted amount of time. For example, the
motion to be admitted pro hac vice requires a certificate of good standing from the other courts
in which I am admitted. I had to order new official certificates because they need to be from
within the last thirty (30) days. But for that requirement, that motion would have been filed
immediately.

        Plaintiff Nitetek Licensing LLC (“Plaintiff”) and Defendant EvBox North America, Inc.
(“Defendant”) have reached an agreement in principle to resolve all claims asserted and will
soon be in the process of exchanging documentation relating to a settlement agreement. Those
communications were unintentionally slowed by vacation schedules of people other myself. As
part of the agreement in principle and contemplated dismissal, a joint stipulation to stay all
deadlines is to be filed in order to respectfully request that the Court stay all deadlines while the
parties finalize their settlement agreement.

       Counsel are available at the Court’s convenience should Your Honor have any questions.

                                                       Respectfully submitted,

                                                       /s/David W. deBruin
                                                       David W. deBruin

cc:    Counsel of Record (by CM/ECF)




                        3711 Kennett Pike, Suite 100, Wilmington, DE 19807
                        302-777-5353  302-777-5299  www.gawthrop.com
